Judge Ewing
delivered tKe Opinipn. of the Court.
The plaintiffs brought assumpsit against the Louisville and Portland Canal Company — averring that the company, for a reasonable reward to be paid, undertook and faithfully promised the plaintiffs, that they would, in reasonable time, pass theif boat through the canal, but did not nor would not pass their boat through the canal in reasonable time; but, in violationbf their promise, permitted her to be detained, and she was detained, for an unreasonable length of time: to wit, for the period of one month, to the damage of the plaintiffs two thousand' dollars.
The defendants, demurred to the declaration, which was joined, and the demurrer sustained; and the only question is, was the-declaration good?
Though no direct power is conferred by the charter upon the company to make contracts for the passage of boats through the canal, such power was certainly within the contemplation of their charter, and necessarily incidental to the powers granted.. They’may open a canal around the falls,' “ with suitable locks, docks and basins,” and' demand tolls “ for the^ passage of vessels, boats, barges or other craft ” through said canal. From which it must be implied that, they were to have the management of the canal, and to -superintend the passage of boats &c. through. If só, it' was competent for the company to undertake for the passage of boats through, or to superintend their passage through in reasonable time. And if' they failed in their undertaking) . they would be liable in the same manner, and to the *162same extent, as other natural persons would, be liable a breach of their undertaking.
Powers and privileges are conferred upon them by the charter, the object of which was to provide a way for the safó and speedy passage of boats around the falls. This was their business, and for that business they are permitted to charge tolls, and they surely must be deemed competent to contract about the business of their creation. . Nor does it matter, that the consideration of their'undertaking is charged to be “ a reasonable reward.” It cannot be implied that the “ reasonable reward ” intended was a greater or less sum, than the tolls which they had a right' to charge; and if it was, and they could not enforce it, it does not'follow that that will release them from the obligation of their un-dertaking. They may be bound, though they may not be able, upon their contract, to enforce the payment of a larger reward than that which the law prescribes.
Again: the passage of boats being their business, and it being th'eir duty to superintend their passage, if they, by their agents, induce a boat to enter the canal, with ;a view to a passage, the law, in consideration of the reward or tolls which are allowed them, will imply a promise to let the boat through in reasonable time. And if by neglect or other failure of duty on their part, the boat‘is detained, to the injury of its owner, they :.are liable for a breach of. théir implied promise, and may be made responsible, like natural persons, who may have undertaken a duty and failed in its performance, either by action of assumpsit, or action on the case for negligence.
It is, therefore, the opinion of the- Court, that the judgment of the Circuit Court be reversed, and cause remanded, that the demurrer be overruled, and further prbcee'dings had.'